Citation Nr: 1647965	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  07-03 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to July 22, 2015, and in excess of 30 percent thereafter, for non-displaced fracture, fifth metatarsal and right ankle.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2006, the RO reduced the rating for the Veteran's right ankle disability from 20 to 10 percent.  After the Veteran filed a timely notice of disagreement with this determination, the RO also adjudicated the issue of whether the Veteran was entitled to a rating higher than 20 percent for his right ankle disability.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

This matter was previously before the Board in March 2015 and was remanded for additional development.  Among the issues on appeal were entitlement to service connection for left thoracic spine ganglioneuroma and for left upper extremity neuropathy.  In a November 2015 rating decision, the RO granted service connection for these issues, which were recharacterized by the RO as entitlement to service connection for a benign neoplasm of mediastinum with residual neuropathy.  Accordingly, the Veteran's service connection claims have been resolved in full and are therefore no longer before the Board.  However, for the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim seeking entitlement to increased ratings for his right ankle disability.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for post-thoracotomy syndrome, latrogenic pneumothorax, atelatasis, pleuritis, abdominal scar, and back scar have been raised by the record in a January 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2015 remand, the Veteran underwent VA examinations in July 2015 to determine the severity of his service-connected non-displaced fracture, fifth metatarsal and right ankle.  The VA ankle conditions examination report noted the Veteran's past ankle surgeries in 2009, 2011 and 2012.  The Veteran reported experiencing flare-ups of right ankle pain every day which made it nearly impossible for him to ambulate or stand for prolonged periods.  The examiner noted that the Veteran's right ankle was ankylosed in zero degrees of plantar flexion.  The examiner found there was ankle instability or dislocation suspected.  The Veteran underwent an anterior drawer test and talar tilt test, and in both tests the examiner stated there was laxity compared with the opposite side.  The Veteran was noted to constantly use a brace and occasionally use a cane for his right ankle instability.

In the November 2015 rating decision, the RO awarded the Veteran a 30 percent disability rating, noting that such a rating is granted whenever there is malunion of the tibia and fibula with marked knee or ankle disability.  The RO also changed the diagnostic code under which he was rated to Diagnostic Code 5271-5262 pertaining to impairment of the tibia and fibula.  See 38 C.F.R. § 4.72.  Under Diagnostic Code 5262, a higher evaluation of 40 percent is warranted if there is nonunion of the tibia and fibula with loose motion requiring a brace.  

Regardless of the precise basis of the RO's rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The July 2015 VA examinations are inadequate to determine whether the Veteran would be entitled to a higher, 40 percent disability rating under Diagnostic Code 5262.  While the Veteran's right ankle instability and constant use of a brace for his right ankle are noted, no findings are provided in any of the three examination reports stating whether the Veteran has an impairment of the tibia and fibula, and if so, the severity of that impairment.  Further, no VA examiner has commented on whether the Veteran's right ankle disability amounts to a nonunion of the tibia and fibula with loose motion requiring a brace.  As such, the Veteran's case should be remanded in order to afford him a new VA examination that addresses these issues. The examination conducted on remand must also comply with 38 C.F.R. § 4.59 and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing active and passive motion, weight-bearing and nonweight-bearing information, or why it is not necessary.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2013.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected non-displaced fracture, fifth metatarsal and right ankle disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right ankle disability.  In particular, the examiner is asked to provide findings on whether the Veteran experiences an impairment of the tibia and fibula.  If no impairment of the tibia and fibula is present, the examiner is asked to comment on whether the severity of the Veteran's right ankle disability would be equivalent to nonunion of the tibia and fibula with loose motion requiring a brace.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right ankle disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

